Citation Nr: 0936221	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc 
disease, lumbar and cervical spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In August 2005, the Veteran testified at a personal hearing 
before the RO.  The transcript of the hearing is associated 
with the claims file.  

The Board previously denied the Veteran's claims for service 
connection of PTSD and degenerative disc disease in April 
2008.  The Veteran subsequently appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2009, the Veteran through his representative and the 
Secretary of Veterans Affairs (the parties) submitted a Joint 
Motion for Remand (Joint Motion) requesting that the Board's 
decision denying the Veteran's claims be vacated and remanded 
for further development.  The Court granted the motion and 
remanded the case to the Board for further appellate review.  
The case now returns to the Board following the Court Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he currently suffers from PTSD as a 
result of the physical abuse he experienced during his first 
six weeks of basic training in active military service.  At 
the August 2005 RO hearing, the Veteran reported that the 
drill sergeant (Sergeant M.) who inflicted the abuse was 
demoted and court-martialed when his conduct was discovered 
by the military and, as a result, another drill instructor 
completed the last two weeks of his unit's basic training 
instruction.  The Veteran also wrote in correspondence 
received in March 2008 that one of his fellow inductees was 
hospitalized for being physically assaulted by his former 
drill instructor for the period from August 1967 to September 
1967.  The Veteran further contends that he currently suffers 
from degenerative disc disease of the lumbar and cervical 
spine as a result of the physical abuse he experienced during 
his first six weeks of basic training in active military 
service.  

In November 2006, the Board remanded this case for a search 
of appropriate records to determine whether there was an 
investigation of a non-commissioned officer (i.e., drill 
sergeant) in the Veteran's unit during his period of basic 
training from August 14, 1967 to October 13, 1967 was 
requested.  The response of record noted that a review of the 
Veteran's personnel file did not indicate any type of 
investigation during basic training.  

In its April 2008 decision denying the claim, the Board 
recognized the Veteran's requests for a review of other 
veterans' service records to corroborate the occurrence of 
his claimed stressor event but noted that such action would 
involve substantial Privacy Act considerations and VA 
regulations prohibited the disclosure of personal information 
to persons other than a claimant and/or his representative.      

However, in the March 2009 Joint Motion, the parties agreed 
that VA failed to fulfill its duty to assist the Veteran in 
attempting to obtain court-martial records, unit records, and 
third party personnel records identified by the Veteran in 
support of his claim.  The parties noted that the duty to 
assist extends to requesting court-martial records from the 
Department of Defense (DOD).  The parties explained that in 
Hyatt v. Nicholson, 21 Vet. App. 390, 395 (2008) (decision 
withdrawn due to death of the Veteran at 22 Vet. App. 211 
(2008)), the Court held that because court-martial records 
and individual records of military service are records held 
by the Federal Government and are generally public in nature, 
the individual's authorization to obtain them was 
unnecessary.  The parties wrote that the Court further found 
that because a court-martial proceeding involving injury to 
another service member would likely contain evidence 
regarding the extent and nature of the injury, such records 
would potentially contain evidence relevant to the 
appellant's claim for service connection.  The parties 
further wrote that the Court had held that although not 
specifically named in unit records, such records for the unit 
in which the appellant served could assist in corroborating 
his accounts, citing to Suozzi v. Brown, 10 Vet. App. 307, 
310 (1997).     

Pursuant to the Joint Remand and in accordance with the 
Court's order, the Board notes that this case must be 
remanded for a search of unit records for records pertaining 
to the Veteran's period of basic training at Fort Leonard 
Wood, Missouri from August 14, 1967 to October 13, 1967.  
Also, the Board notes that a remand for court-martial records 
and third party personnel records from DOD that pertain to 
any judicial or non-judicial punishment that Sergeant M. 
received as a result of any physical assault against recruits 
assigned to Fort Leonard Wood, Missouri from August 14, 1967 
to October 13, 1967 is also necessary.  However, in its 
attempt to comply with the directives of the Joint Remand, VA 
remains sensitive to Privacy Act considerations and its 
responsibility to protect the privacy of records maintained 
on individuals.  See 5 U.S.C. § 552a.       

Accordingly, the case is REMANDED for the following actions:

1.  Subject to controlling legal 
provisions dealing with privacy rights of 
others and any additional applicable 
statutory or regulatory law, contact DOD 
or the appropriate repository of records 
and request a search of: (1) unit records 
pertaining to the Veteran's period of 
basic training from August 14, 1967 to 
October 13, 1967 at Fort Leonard Wood, 
Missouri; (2) court-martial records 
pertaining to the judicial punishment 
and/or demotion of a drill sergeant, 
Sergeant M., at Fort Leonard Wood, 
Missouri during the period from August 14, 
1967 to October 13, 1967 for his physical 
assault of recruits; (3) service personnel 
records for Sergeant M. pertaining to any 
allegations of and/or non-judicial 
punishment as a result of his physical 
assault of any recruits at Fort Leonard 
Wood, Missouri from August 14, 1967 to 
October 13, 1967; and (4) if, and only if, 
adequate information has been/is provided, 
any service treatment and personnel 
records for the fellow recruit referenced 
by the Veteran who was reportedly 
hospitalized as a result of physical 
assault by Sergeant M., which pertain to 
such assault or hospitalization from 
August 14, 1967 to October 13, 1967.  
(Service treatment records show that the 
Veteran was assigned to Company D, 5th 
Battalion, 2d BCT Brigade at Fort Leonard 
Wood, Missouri during his period of basic 
training.)  

If additional information is needed to 
search for the requested records, please 
contact the Veteran.  

Any pertinent records, once obtained, 
should be associated with the Veteran's 
claims folder.  (Please consider whether 
any redaction of non-pertinent private 
information contained in the above 
requested records is appropriate).   

If the requested records are unavailable 
or the search for the records otherwise 
yields negative results, such should be 
stated for the record to include a 
description of the steps taken to obtain 
the records.  The RO/AMC should also 
address whether the requested records 
exist and whether further efforts to 
obtain the records would be futile.  
Appropriate notice should be given to the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).  

To the extent that privacy considerations 
prevent compliance with any portion of the 
above, please so state for the record and 
cite appropriate supporting authority.  

3.  Thereafter, the Veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

